Wells, J.
Upon the defence of duress, fraud and covin, the innocence of the defendant, if proved, would be a material fact. The plaintiff undertook to prove his guilt, as a part of her case in chief. Having denied, on cross-examination, that she had ever had intercourse with any man other than the defendant, it was competent for the defendant to contradict her by any evidence that she had been guilty of such intercourse at or about the time of the commencement of her gestation ; or to offer affirmative proof of such fact independent of the question of contradiction. But evidence of this sort must apply and be limited to a period such as to admit of the possible inference that the child in question derived its paternity from that intercourse. If it be too remote in time to admit of that inference, it is not competent, either as affirmative proof, or in contradiction of the plaintiff denying it. Eddy v. Gray, 4 Allen, 435.
It does not appear, from these exceptions, that the evidence offered would tend to establish any competent material fact, or to contradict the plaintiff in any material point. The contents of the letters offered to be proved are stated to be, in one case, « of a vulgar character,” and in the other, “ of an indecent character.” But the plaintiff’s case does not proceed upon the theory of her chastity, either in body or in mind, and therefore such evidence is not material or relevant. Commonwealth v. Moore, 3 Pick. 194. Phillips v. Hoyle, 4 Gray, 568.
It is stated that this testimony was offered “ for the purpose of contradicting the plaintiff’s evidence, and of proving her intercourse with other men.” If by this it was meant that the letters tended to establish the fact or probability of such intercourse and thus also to contradict her, because they were vulgar ■ *49and indecent, the evidence was not admissible, for the reason above stated. If it was intended that the contents of the letters included statements or admissions of such intercourse, it was still immaterial testimony, unless the statements referred to a period near the time of the probable inception of her pregnancy. From the statement of the evidence offered, and the purpose declared, it does not appear that anything that was material or relevant was excluded. The cross-examination of the plaintiff, and her denials, were general, not having reference to any particular period. That the evidence offered might tend to contradict her in such general denials is not enough to make it admissible, even for the purpose of contradiction. The letters, testified of by the defendant, were said to have been thrown to him about the time the pregnancy was supposed to have commenced ; but that does not serve at all to indicate the time of the intercourse with other men, which it was sought to prove by their contents.
The destruction of the letter by the witness Bowen was not a sufficient reason for excluding proof of its contents; and we are inclined to think that the destruction of the letters by the defendant, at the time and under the circumstances stated, should not properly subject him to such unfavorable inferences as to bring him within the rule applied in Joannes v. Bennett, 5 Allen, 169; but it is unnecessary to decide this, as we are all of opinion that the exception fails to be sustained on other grounds.
The testimony of the physician as to the plaintiff’s accusation of the defendant “in the time of her travail” was wrongly admitted. That accusation is made evidence only by statute, applicable to a special statute proceeding. Its admission is not in accordance with the general principles of evidence, and has only the statute provision to define the occasion and the conditions upon which it is to be allowed. The question at issue in this case was not whether there was sufficient evidence in the original proceedings for affiliation to charge the defendant; nor was it even the guilt or innocence of the defendant; but simply whether the bond in s-ult had been obtained by fraud or duress *50The fact that the plaintiff accused the defendant in the time of her travail was not relevant to that issue, and might have had an improper influence upon the determination of the real question on trial. For this cause the verdict must be set aside.

Exceptions sustained.